



COURT OF APPEAL FOR ONTARIO

CITATION: Addison Chevrolet Buick GMC Limited v. General
    Motors of Canada Limited, 2016 ONCA 324

DATE: 20160503

DOCKET: C60644

Doherty, Pardu and Benotto JJ.A.

BETWEEN

Addison Chevrolet Buick GMC Limited, Addison on
    Erin Mills Chevrolet Buick GMC Limited, Applewood Holdings Inc., Budds
    Chevrolet Cadillac Buick GMC Limited, City Buick Chevrolet Cadillac GMC Ltd.,
    Courtesy Chevrolet Limited, Frost Chevrolet Buick GMC Cadillac Ltd., Gateway
    Chevrolet Inc., Hogan Chevrolet Buick GMC Limited, Humberview Inc., Leggat
    Chevrolet Buick GMC Ltd., Leggat Chevrolet Cadillac Buick GMC Limited,
    Markville Chevrolet Inc., Roy Foss Motors Ltd., Roy Foss Chevrolet Ltd., Wallace
    Chevrolet Cadillac Buick GMC Ltd. and Wilson Nibblet Motors Limited

Plaintiffs (Appellants)

and

General Motors of Canada Limited,
General
    Motors Company
and
General Motors LLC

Defendants (
Respondents
)

Jonathan C. Lisus and James Renihan, for the appellants

Larry P. Lowenstein, Gillian S.G. Scott, and Geoffrey J.
    Hunnisett, for the respondents

Heard: January 22, 2016

On appeal from the order of Justice S.F. Dunphy of the Superior
    Court of Justice, dated May 28, 2015, with reasons reported at 2015 ONSC 3404,
    [2015] O.J. No. 2743.

Benotto J.A.:

[1]

The appellants action against the respondents was dismissed on a
    pleadings motion pursuant to rule 21 of the
Rules of Civil Procedure
,
    R.R.O. 1990, Reg. 194. The action alleged that they, as franchisees, were owed
    a duty of good faith and fair dealing by the parent company of their
    franchisor. For the reasons that follow, I conclude that it is not plain
    and obvious that the action has no reasonable prospect of success and would
    allow the appeal.

A.

Facts

[2]

At this stage of the proceedings, the facts have not been established.
    There are only allegations which are accepted as true for the purpose of the
    motion. The many documents  while not evidence  are referred to set out the
    narrative.

[3]

The appellants are long-standing dealers of General Motors vehicles in
    the Greater Toronto Area (GTA). Their dealer agreements are with General
    Motors Canada Limited (GMCL). GMCL was a subsidiary of General Motors
    Corporation (GM) in the United States.

[4]

By 2009, the auto industry in Canada and the United States had fallen
    into financial difficulty. In February 2009, GM and GMCL approached their
    respective governments for assistance in order to ensure the viability of the
    industry. Their coordinated proposals described an integrated North American
    market for GM vehicles.

[5]

GM then commenced bankruptcy proceedings in the United States. GMs
    assets were transferred to a new company, General Motors Company, or its
    subsidiary, General Motors LLC (collectively GM US). As part of the reorganization
    process, GM US acquired the shares of GMCL.

[6]

The governments of Ontario and Canada invested substantial funds in GM
    US and became shareholders. GM US then emerged from bankruptcy. On August 7,
    2009, GMCL wrote to the appellants. The letter stated, in part:

On July 10
th
,
    weeks ahead of schedule, we announced the emergence of the new General Motors
    Company from US bankruptcy proceedings and allowing us to set a course for the
    future

[7]

As a result of the financial difficulties, GMCL explained that it was
    restructuring its dealer network. This meant that some dealerships would
    be closed. The August 7 letter referred to an earlier letter dated May 20,
    2009, wherein GMCL informed the appellants that their dealerships would be
    among those retained in its new dealer network, should they agree to certain
    conditions.

[8]

The August letter referred to the fundamentals of General Motors
    Company, a restructuring of the dealer network, a focus on four core
    brands, a fresh line up of vehicles, and the expectations that GM had for
    its dealers. The letter outlined an important decision that had been made
    with respect to the product line: GM was discontinuing the production of
    Pontiac brand vehicles and medium duty trucks.

[9]

Some of the appellants were offered Transition Assistance Agreements in
    connection with the discontinuance of these lines. The proposed agreements
    were attached to the August 7 letter and required dealers to release GMCL and its
    affiliates from all claims arising from the discontinuance of the Pontiac brand
    and medium duty truck manufacturing. The agreements were between the dealer and
    GMCL.

[10]

Some of the appellants were also offered the opportunity to participate
    in new brands of vehicles provided they agree to a Participation Agreement with
    GMCL. This agreement was also attached to the August 7 letter. The
    Participation Agreements allowed the dealers to sell and service new GM brands,
    subject to the dealer fulfilling certain conditions. The conditions included
    image commencement, the possible relocation of the dealers facility, and the
    possible addition of service stalls.

[11]

In October, 2010, the appellants signed Dealer Sales and Service
    Agreements (DSSAs) with GMCL. They are, for the purposes of this appeal,
    substantially identical to each other and to earlier DSSAs signed by the
    appellants in 2005. The DSSAs are renewed every five years at their expiration
    date if GMCL determines the dealer has fulfilled its obligations under the
    agreement. GM US is not a party to the DSSAs.

[12]

There was an issue on the motion below that the DSSA was not a franchise
    agreement since the dealers paid no franchise fee. The motion judge proceeded
    on the assumption that it was a franchise agreement under the
Arthur
    Wishart Act

(Franchise Disclosure), 2000
, S.O. 2000, c. 3 (AWA).
    The appeal was argued on this basis.

[13]

The appellants claim centers on allegations that GM US and GMCL owed
    and breached their duty to act fairly and in good faith under the AWA and at
    common law. They allege that GM US and GMCL prefer their own profit to the
    dealers interests and that this is reflected through changes in vehicle
    offerings, pricing, and the lack of financial help. Also, the appellants say
    that GM US financially assisted US dealers, yet ignored its duty to the GTA
    dealers.

[14]

The alleged conflict of interest arises as follows. GM US and GMCL sell
    new vehicles to their dealers, who then sell the vehicles to retail customers.
    The profit that GM US and GMCL generate on the sale of those new vehicles is
    known as contribution margin. Their focus is therefore on maximizing the
    profit on the sale of new cars.

[15]

The appellants, on the other hand, earn only a small profit from new
    vehicle sales and instead rely primarily upon revenue generated from ancillary
    activities such as taking in trade-ins for profitable resale and providing
    post-sale servicing and parts for GM vehicles. Their interest lies in the volume
    of vehicles on the road and market share, and not necessarily a high profit on
    each vehicle sold. This creates a conflict between the manufacturers desire
    for contribution margin and the dealers desire for volume.

[16]

The appellants argue that GM US and GMCLs desire for profit per vehicle
    sold has led to uncompetitive vehicle offerings, and that GM US and GMCL have
    refused to offer incentives like price reductions or special offers designed to
    increase market share. The appellants plead that GMCL and GM US have
    structured the dealer network and the products sold therein with the aim of
    maximizing their own profitability at the expense of the [appellants] and have
    preferred their own self-interests in complete disregard for the disastrous
    financial consequences that these actions have had and are having on the
    [appellants]. The appellants allege that there has been a devastating impact
    on their business as GM has suffered a decrease in market share since 2008. This,
    they say, is inconsistent with GM USs duties of good faith and fair dealing.

[17]

The appellants further allege that GM US used the money from the governments
    of Canada and Ontario  which they termed a bailout  to prefer the big-city
    dealers in the United States over those in the GTA. GM US classified the
    GTA as an A market area. In A market areas, the costs of operating an
    automotive dealership are much higher than in other markets and there is
    increased competition from other manufacturers. Other A market areas include
    New York/New Jersey, Los Angeles, and San Francisco. The appellants allege that
    the American A market dealers have received financial assistance and the
    appellants have not. By doing this, they allege that GM US again breached its duties
    of good faith and fair dealing. According to the appellants, this intentional
    refusal to provide assistance to its dealers in the GTA has had a significant
    negative effect on them.

[18]

Against this background, GM US brought a motion under rule 21 alleging
    that it did not owe a duty of good faith to the appellants under the AWA or at
    common law. To impose any duties, it was argued, would be to improperly
    pierce the corporate veil.

[19]

The motion judge agreed and dismissed the entire claim against GM US
    without leave to amend. The appellants claim against GMCL proceeded  with
    certain allegations struck out  and is not the subject of this appeal.

B.

Issues on the Appeal

[20]

There is no dispute as to the standard of review or the test under rule
    21.

[21]

The standard of review on an appeal of a motion judges order striking
    out a claim under r. 21.01(1)(b) is correctness:
Kang v. Sun Life Assurance
    Co. of Canada
, 2013 ONCA 118, 303 O.A.C. 64, at para. 27. The test under rule
    21 requires the moving party to show that it is plain and obvious that the
    pleadings disclose no reasonable cause of action or that the claim has no
    reasonable prospect of success:
R. v. Imperial Tobacco Canada Ltd.,
2011
    SCC 42, [2011] 3 S.C.R., at para. 17.

[22]

The issues that arise are therefore whether it is plain and obvious that
    GM US:

1.    Could
    not owe a duty of good faith or fair dealing to the appellants under the AWA;
    and

2.     Could
    not owe a duty of good faith or fair dealing to the appellants at common law.

C.

Analysis

[23]

Although the motion judge correctly directed himself as to the plain
    and obvious test, his reasons, read as a whole, reveal an approach that required
    the appellants to demonstrate that they
would
succeed rather than
    to require the respondent to demonstrate that they
could not possibly
succeed.
    It was through this lens that he considered both the statutory and the common
    law claims and dismissed the action against GM US.

[24]

The AWA is remedial legislation. The duties owed involve important
    questions of legal interpretation, are the subject of limited jurisprudence,
    and, in this case, require a factual record. The interaction between the
    franchise context and the duties of good faith and fair dealing at common law
    raises a novel and not implausible argument that should not have been struck on
    a rule 21 motion.

[25]

I do not agree that the appellants claims have no reasonable prospect
    of success. It is not plain and obvious that a parent company in the
    position of GM US could never owe a duty of good faith or fair dealing to the
    appellants under the AWA or at common law.

Duty under the
Arthur Wishart Act

(1)

The Motion Judges Dismissal of All Claims against GM US under the
Arthur
    Wishart Act

[26]

It was conceded by the appellants that GM US was not a signatory to the
    franchise agreement. However, they submitted that GM US is a franchisors
    associate under the AWA and, by virtue of the degree of its control over GMCL,
    is subject to the duty of fair dealing imposed by s. 3 of the AWA.

[27]

The respondents argued that duties under s. 3 are only imposed on a
    party to the franchise agreement and that GM US is neither a franchisors
    associate nor a party to the agreement. The motion judge agreed with the respondents
    and struck out the claim against GM US.

[28]

Section 3 of the AWA provides:

3. (1) Every franchise agreement imposes on each
    party a duty of fair dealing in its performance and enforcement.

(2) A party to a franchise agreement has a right of
    action for damages against another party to the franchise agreement who breaches
    the duty of fair dealing in the performance or enforcement of the franchise
    agreement.

(3) For the purpose of this section, the duty of fair
    dealing includes the duty to act in good faith and in accordance with
    reasonable commercial standards.

[29]

The motion judge determined that, since no provision of the AWA deems a
    franchisors associate to be a party to the franchise agreement, the statutory
    duty of fair dealing only applies to parties to a franchise agreement. He
    concluded that s.3 only applies to parties to a franchise agreement and no
    others. In his view, the construction of this section was a pure question of
    law that did not require additional facts and could be decided on a motion
    pursuant to r. 21.01(1)(b).

[30]

Although this was dispositive of the motion before him, the motion judge
    went on to conclude that GM US was not a franchisors associate in any event.
    He reviewed s. 1 of the AWA which sets out a two-part test in the definition of
    a franchisors associate. It is a person:

(a) who, directly or indirectly,

(i) controls or is controlled by the franchisor,
    or

(ii) is controlled by another person who also
    controls, directly or indirectly, the franchisor, and

(b) who,

(i) is directly involved in the grant of the
    franchise,

(A) by being involved in
    reviewing or approving the grant of the franchise, or

(B) by making
    representations to the prospective franchisee on behalf of the franchisor for
    the purpose of granting the franchise, marketing the franchise or otherwise
    offering to grant the franchise, or

(ii) exercises significant operational control
    over the franchisee and to whom the franchisee has a continuing financial
    obligation in respect of the franchise;

[31]

According to the motion judge, the first branch of the definition was
    met here. GM US controlled GMCL. The second branch of the definition was not.
    This branch itself has two parts that relate to the actions of the prospective
    franchisors associate with respect to the franchise in question: first, the
    involvement in the grant of the franchise; or second, the operational control exercised
    over the franchisee and to whom the franchisee has a continuing financial
    obligation.

[32]

The motion judge concluded that the pleadings did not allege any factual
    basis for the involvement of GM US in the grant of the franchise. The
    appellants were long-standing dealers who received the grant of their franchise
    on or before November 1, 2005. GM US therefore cannot be described as being
    involved in the grant of the franchise. At paragraph 67, the motion judge noted:

Both at the time the 2005 DSSAs were entered into and at the
    time the plaintiffs were notified by GMCL of their retention as dealers on May
    20, 2009, GMCL (the franchisor) was a subsidiary of Old GM and GM US had thus
    not yet entered the picture. [E]ach of the plaintiffs received the grant of
    their franchise on or before November 1, 2005. GM US cannot be described
    as being involved in the grant of the franchise since GM US cannot have
    granted something before it was born.

[33]

The motion judge also rejected the appellants arguments that GM US was
    involved in the selection of the dealers to be retained and those terminated in
    the 2009 bankruptcy restructuring process and that GM US was involved in
    reviewing the terms of the 2010 DSSA when each franchise was renewed. He said
    that the franchise agreement is not like the phoenix, born anew with each
    cycle of expiry and renewal. In 2010, the 2005 agreements were simply renewed
    in accordance with their terms; this is not a grant of the franchise under cl.
    (b)(i). In addition, the decision in May 2009 to retain the appellants as
    dealers predated the existence of GM US.

[34]

Turning to the second part of the definition - significant operational
    control and a continuing financial obligation  the motion judge concluded that
    all the obligations were found in agreements with GMCL alone and there was no
    operational control or continuing financial obligation.

[35]

The motion judge concluded that since GM US is not a franchisors
    associate or a party to any franchise agreement, all claims against GM US
    founded upon the AWA must be dismissed under r. 21.01(1)(b).

(2)

Discussion

[36]

First, I will discuss the motion judges determination that GM US was not
    a franchisors associate under s. 1 of the AWA. Then I will turn to the
    analysis of the s. 3 duty of fair dealing.

(1)

AWA s. 1: Franchisors Associate

[37]

Given the pleadings of this case, the determination of who is a
    franchisors associate requires a full factual record:
WP (33 Sheppard)
    Gourmet Express Restaurant Corp. v. WP Canada Bistro & Express Co.
,
    2010 ONSC 2644, [2010] O.J. No. 2069, at paras. 133-138. Both branches of the
    definition involve a highly fact-specific analysis.

[38]

Under the first branch, the motion judge concluded that the grant of the
    franchise occurred well before GM US was in existence, and therefore GM US
    could not be directly involved in the grant of the franchise. There are two
    problems with this conclusion.

[39]

First, a franchise is defined in s. 1 of the AWA as the right to
    engage in a business. It is arguable on the pleadings that the right did not
    exist until the conditions put forth by GM were met and the DSSAs were signed
    in October 2010.

[40]

The pleadings disclose that various conditions were imposed on the
    dealers before entering the 2010 DSSAs, in part because of the changing
    situation at GM US. The pleadings and incorporated documents reveal that DSSAs
    are renewed only if GMCL determines that the dealer has fulfilled its obligations
    under the old agreement, that only certain dealers were to be retained in the
    restructured network, and that dealers sign the Participation and Transition
    Assistance Agreements as a condition to their retention. Whether this context could
    lead a trial judge to conclude that the 2010 DSSAs constituted a grant of a
    franchise under the AWA must be based on a full record.

[41]

Second, the motion judge based his finding that GM US did not yet exist
    when the decision was made to renew the appellants DSSAs won the August 7,
    2009 letter sent to dealers by GMCL. A judge hearing a rule 21 motion is not to
    treat documentation as evidence. The letter says that, [o]n July 10th  we
    announced the emergence of the new GM US. It does not say when the
    company was created.

[42]

The letter of August 7, 2009, accompanied by the Participation and
    Transition Assistance Agreements that included releases and details about the
    significant restructuring underway, could be interpreted to disclose that GM US
     then in existence  was making decisions about the grant of the franchise and
    setting terms.

[43]

Under the second branch of the definition, the motion judge found that
    the appellants failed to plead the material facts necessary to sustain an
    argument that GM US exercised significant operational control and that the
    franchisees owed GM US a continuing financial obligation. However, the
    pleadings allege that GM US exercises significant operational control and
    direction over GMCL and the appellants through the terms of the DSSA and the
    Participation Agreements. The appellants further specify that GM US directs and
    controls the composition and structure of the GMCL dealer network, the products
    that will be distributed by GMCL in Canada, the pricing of those products, and
    marketing initiatives and spending.

[44]

The appellants pleaded that their commitment to perform substantial
    renovations on their dealerships is a continuing financial obligation. This
    re-imaging obligation has or will cost each appellant up to $10 million. The motion
    judge stated that these obligations were all found in agreements with GMCL
    alone and that GM US was not implicated. However, given that the appellants
    concede GM US was not a party to the DSSA and base their claims on GM USs
    control and direction over GMCL, this reasoning is circular. In my view, the
    judge weighed the evidence of the allegations and concluded that the appellants
    would not succeed. This is not the correct approach on a rule 21 motion.

[45]

If the facts are viewed in the most generous light possible to the
    appellants, it cannot be said that it is plain and obvious that GM US was not a
    franchisors associate. The test is not whether it is likely or unlikely that
    the claim will succeed, it is whether it is plain and obvious that it cannot:
Miguna
    v. Ontario (Attorney General)
, 2008 ONCA 799, 301 D.L.R. (4th) 540, at
    para. 34.

(2)

AWA s. 3: Duty of fair dealing

[46]

The motion judge found that, even if GM US was found to be a franchisors
    associate, it did not owe a duty of fair dealing to the appellants under s.3
    because it was not a party to the franchise agreement. GM US submits that this
    is dispositive of the appellants claims and a full record cannot affect this
    conclusion.

[47]

Again, I disagree. The motion judges approach to this issue
    demonstrates a continued misapplication of the rule 21 test. Instead of
    asking himself whether the s. 3(2) duty of good faith could not apply to a
    franchisors associate, he asked if a franchisors associate is
deemed
to be a party to the franchise agreement. His analysis proceeded under the
    heading [d]oes GM US owe the plaintiffs any duties pursuant to s. 3 of the
    AWA?  At paragraph 44 of his reasons he posed the question: is a
    franchisors associate deemed to be a party to every franchise agreement?

[48]

The issue before the motion judge was not to determine whether a franchisors
    associate is deemed to be a party to every franchise agreement. The
    issue was whether, on the facts pleaded, it was plain and obvious that GM US
    could never owe a duty to the appellants under s. 3(2) of the AWA. By
    framing the issue in the way he did, the motion judge embarked on a flawed
    approach.

[49]

It appears as though the judge approached the motion as if it were a
    motion for summary judgment. This court has repeatedly noted that the function
    of the court differs in a rule 21 motion than during a summary judgment motion
    or trial:
McIlvenna v. 1887401 Ontario Ltd
., 2015 ONCA 830, [2015]
    O.J. No. 6312, at paras. 19-20;
Miguna
, at para. 34.

[50]

The appellants pleaded that GM US was the real decision maker in the grant
    and operation of the franchise. The referenced documents indicate that North
    America was considered to be one market and one network of
    dealerships. The restructuring plans of both Canada and US were
    related. The GM plan presented to the United States Department of the
    Treasury in February 2009 explained:

The Canadian market as well as GMs Canadian operations (GMCL)
    are highly integrated into GMs overall North American strategy and
    operations. Approximately 90% of GMCLs production in 2008 was exported
    outside of Canada, primarily to the U.S. Approximately 88% of GMCLs domestic
    sales were imports from the Companys U.S. operations.



In the event agreements cannot be reached, GM will be required
    to re-evaluate its future strategy for GMCL, as the subsidiary would not be
    viable on a stand-alone basis.

[51]

On August 7, 2009, when GMCL wrote to the GTA dealers being offered
    continued contracts, there were multiple references to the decisions being made
    by GM US, including the discontinuance of the Pontiac line and medium duty
    trucks. Conditions were also set out for the dealers should they wish to
    continue as dealers. Dealers were asked to sign releases in favour of GMCL and its
    affiliates.

[52]

Is it plain and obvious that a parent company and possible franchisors
    associate who controls the market, the distribution, and sets the terms of
    the franchise agreement is never to be considered a party to the agreement
    such that a duty of fair dealing is owed under the AWA? The answer should be
    decided on a full record. This is particularly true because there is limited
    jurisprudence, and little appellate authority, on how far the duty in s. 3
    extends. The interpretation of this section of the AWA will be crucial to
    resolving these claims and will likely have important precedential value. In
    these circumstances, evidence may be necessary to determine the legal
    questions, and striking the claim at the pleadings stage is not appropriate:
PDC
    3 Ltd. Partnership v. Bregman+Hamann Architects
(2001), 52 O.R. (3d) 533,
    at para. 12.

[53]

Within the case law that exists, the scope of s. 3 is unsettled. When
    the applicable law is not fully settled, the court should not dispose of a
    claim on a motion to strike:
Kang
, at para.
33;
Transamerica
    Life Canada Inc. v. ING Canada Inc.
(2003), 68 O.R. (3d) 457 (C.A.), at
    para.
54;
Nash v. Ontario
(1995), 27 O.R. (3d) 1 (C.A.).

[54]

The scope of s. 3 was discussed by Cameron J. in the context of a motion
    to strike in
WP (33 Sheppard)
. The court allowed the action to
    proceed on the basis that two of the defendants could be considered parties to
    a franchise agreement because they were the directing minds of the
    franchisor. Cameron J. said the issue should be determined on a full
    evidentiary record.

[55]

The respondents argue that this decision does not assist the appellants
    because there was a finding that the defendants were, in fact parties, to the
    franchise agreement.  But Cameron J. was clear that the proposed parties
    were parties to a franchise agreement [e]ither directly
or in their
    capacity as the directing minds
 (emphasis added).

[56]

In coming to this conclusion, Cameron J. emphasized that a franchise
    agreement for the purpose of s. 3 incorporates a more flexible approach to the
    definition of a party. He concluded that the issue could not be
    resolved on a pleadings motion under rule 21. Similarly, if a flexible approach
    is taken to party in this case, it cannot be said that GM US could never be
    found to be a party to a franchise agreement.

[57]

Other decisions have also found the parents of franchisors to be liable
    as parties under s. 3, but in circumstances where the parent company or
    directing minds appear to have also been parties to the franchise agreement:
8150184
    Canada Corp. v. Rotisseries Moms Express Ltd.
, 2014 ONSC 3256, [2014]
    O.J. No. 2600;
Burnett Management Inc. v. Cuts Fitness for Men
, 2012
    ONSC 3358, [2012] O.J. No. 2527.

[58]

The interpretation of party under s. 3 of the AWA and the question of whether
    GM US falls under that term warrant a trial. There is limited and somewhat
    unsettled jurisprudence on the scope of who owes a duty in that section.

[59]

It is also significant that the AWA is remedial legislation intended to
    address the perceived power imbalance between a franchisor and a franchisee and
    to protect franchisees. The purpose of the act is the umbrella under which
    issues must be addressed:
2130489 Ontario Inc. v. Philthy McNastys
    (Enterprises) Inc.
, 2012 ONCA 381, 292 O.A.C. 284, at para. 26. In
Salah
    v. Timothys Coffee of the World Inc
. 2010 ONCA 673, 268 O.A.C. 279, at
    para. 26, Winkler C.J.O. said that the remedial purpose of the AWA deserves a
    broad and generous interpretation. Can it therefore be said that this
    remedial legislation is to be strictly interpreted so that the duties of good
    faith and fair dealing apply only to the signatory to the agreement and not to
    the real party in control? The answer at this point in the jurisprudence
    is not clear. It is thus not plain and obvious that the action cannot
    succeed.

Duty at Common Law

(1)

The Motion Judges
    Dismissal of the Other Claims

[60]

The motion judge went on to consider the appellants claims that GM US
    breached the duty to act fairly and in good faith under the DSSA and the common
    law.

[61]

As GM US is not a party to the DSSAs, to conclude that there is a duty
    would be to go against the long-standing prohibition against piercing the
    corporate veil. He found there was no basis to do so here, as there was no
    foundation in the pleadings to support a finding of the extraordinary
    circumstances that must exist to pierce the corporate veil and make GM US
    liable for the actions of its subsidiary; there was no allegation of fraud or
    dishonesty.

[62]

On the application of rule 21, the motion judge concluded that the action
    had no reasonable possibility of success and dismissed the claim against GM US.

(2)

Discussion

[63]

The franchise context is important in deciding whether this claim cannot
    possibly succeed at trial. In my view, despite the lack of a direct contractual
    relationship between the appellants and GM US, it is not plain and obvious that
    GM US could not owe a duty of good faith to the Canadian dealerships. That the
    cause of action may or may not be a weak one is not determined on a motion
    under rule 21.

[64]

The relationship between a franchisor and franchisee is one of
    vulnerability for the franchisee. In addition to the statutory protections, a
    duty of good faith exists at common law in the context of this relationship:
Shelanu
    Inc. v. Print Three Franchising Corp.
(2003), 64 O.R. (3d) 533, at para.
    66. Further, the obligations of a party in a franchise relationship differ from
    those in a regular commercial relationship:
WP
, at para. 145.

[65]

Whether the level of control alleged and the special obligations owed in
    the context of a franchise relationship could open the door for the imposition
    of a common law duty is a novel argument that should be explored at trial.
    Novel arguments will not necessarily be struck down:
Kang
, at para.
    26;
Attis v. Canada (Minister of Health)
, 2008 ONCA 660, 93 O.R. (3d)
    35, at para. 23, leave to appeal refused, (2009), [2008] S.C.C.A. No. 491
    (S.C.C.). In
Kang,
at para. 39, Laskin J.A. said: the
    jurisprudence on the duty of good faith and fair dealing  is not settled in
    this country. As the scope of the legal duty has not been decided, the claim
    should not have been dismissed on a rule 21 motion:
Kang
, at para. 39;
Folland
, at para. 11.

[66]

While it may be that the common law claim is untenable as a matter of
    law, and it may be that in light of s.3 of the AWA it is redundant, however it
    is not plain and obvious that it cannot succeed.

D.

Disposition

[67]

I would allow the appeal with costs payable to the appellants fixed at
    $20,000 inclusive of disbursements and HST. If the parties do not agree on the
    costs of the rule 21 motion, I would invite them to submit written submissions
    within two weeks of the release of these reasons.

Released: May 3, 2016

M.L. Benotto J.A.

I agree Doherty
    J.A.

I agree G. Pardu
    J.A.


